Mr. Justice HaNDY
delivered the opinion of the court.
On the 26th February, 1851, the appellants filed this bill in the superior court of chancery, to recover the amount of a judgment at law rendered in favor of the Planters Bank, against the appellees on forthcoming bond forfeited on the 17th October, 1836. The bill shows an assignment by the bank to the appellants, transferring an equitable title to the judgment to the .appellants, and that the corporation had subsequently been dis.solved by judgment of law, whereby it became necessary to ■ come into equity to enforce the judgment.
The appellees pleaded that the right to maintain the suit accrued more than seven years before its institution; which plea was sustained, and the bill dismissed, and the complain■ants appealed.
The defence is founded on' the eighth section of the statute of limitations of 1844, which provides, that “judgments in any court of record in this State, shall not be revived by scire facias, .nor shall any action of debt be instituted thereon after the expiration of seven years next after the date of such judgment,” &c.
It is contended, in behalf of the appellants, that this statute applied only to the technical action of debt on judgment; and that, when that form of action was abolished by the statute of 1850, in relation to pleadings in actions at law, the limitation .to the action of debt on judgment was thereby repealed ; that, .-as statutes of limitation apply to the form of action, and not to the cause of action, the act abolishing the action of debt, left all other modes of suing to enforce a judgment free from the .statute of limitations.
This presents a question of much interest and importance, ¡and if the decision of it were properly involved in this case, it would be worthy of great consideration. It would be properly presented for decision if this were an action at law to enforce a judgment under the act of 1850, changing the forms of pleadings in actions at law.
But it is a suit in equity to enforce a judgment at law, and in that court the rule relied on in behalf of the appellants does •not apply. At law, statutes of limitation are applied only to *317the particular remedies or forms of action enumerated; in equity, their spirit and meaning have been adopted and acted upon as rules of decision, though the words of the statute may not embrace that court; and the principle upon which a legal remedy is barred is applied in equity to the right attempted to be asserted in that court. The rule is well expressed by Sir Thomas Plummer in Cholmondeley v. Clinton, 2 Mer. thus: “ "Whenever any statute has fixed the periods of limitations, by which the claim, if it had been made in a court of law, would have been barred, the claim has been by analogy confined to the same period in a court of equity.” And it may be considered as well settled that, though courts of law apply the statute according to the strict terms of the statute, courts of equity act upon the substance of the thing and apply it to the right asserted or the substantial relief sought. 2 Story, Eq. § 1520.
The relief sought in this case is the enforcement of a judgment at law for the benefit of the appellants. When the statute of limitations of 1844 was passed, there were but two remedies known to the law to enforce a judgment which was not in a condition upon which execution could be had, the writ of scire facias and the action of debt; and both these remedies are embraced in the statute. By this it is manifest, that the legislature intended to bar all remedy at law to enforce a judgment, after the period limited by the statute. It is, therefore, clear that the relief here sought is within the spirit and meaning of that act, and under the well established principle upon the subject that prevails in courts of equity that the bill could not be maintained.
The decree is, therefore, reversed.